Citation Nr: 0614188	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of neck and 
back injuries, to include headaches, dizziness, sleep 
problems, and numbness in the extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for neck and back injuries, 
to include headaches, dizziness, sleep problems, and numbness 
in the extremities.  In March 2005 the Board reopened the 
veteran's claim for service connection and remanded it to the 
RO for further development.  After the RO attempted the 
requested development it again denied service connection and 
the case has now been returned to the Board for final 
appellate consideration.


FINDING OF FACT

The veteran does not have current residuals of a neck or back 
disability.


CONCLUSION OF LAW

Residuals of neck and back injuries, to include headaches, 
dizziness, sleep problems, and numbness in the extremities, 
were not incurred or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted 
for a neck condition incurred when she fell while skating 
in service.  Service medical records document treatment in 
May 1980 when she reported a fall while roller skating two 
weeks previously.  On separation examination, no pertinent 
complaints or findings were reported.  

The most recent medical evidence of record, a VA examination 
report dated in August 2005, showed that the examiner found 
that the veteran's cervical and lumbar spine were normal.  
This conclusion was based upon a physical examination and a 
review of the veteran's complete claims file.  The examiner 
concluded by stating the following:  

In my opinion, this veteran has no cervical or 
lumbar spine disorder which is the product of any 
in-service injury or incident.  This is based on 
review of the file, history obtained, physical 
examination and x-ray studies.  In review, 
patient has a plethora of complaints supported by 
a paucity of objective finings.

In conclusion, it is less likely than not that 
the patient's cervical and lumbar disorders are 
the product of or aggravated by any in-service 
injury or incident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The Board finds that service connection for residuals of neck 
and back injuries, to include headaches, dizziness, sleep 
problems, and numbness in the extremities is not warranted on 
either a direct or presumptive basis because there is no 
current diagnosis of any neck or back conditions.  Instead, 
the most recent medical evidence of record showed that, after 
examination and review of the claims folder, the veteran's 
neck and back were found to be normal.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's 
claim must be denied.

The Board has considered the veteran's complaints of pain.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and her 
representative in June 2002, March 2004 and March 2005.  The 
March 2004 letter satisfied element (1) by informing the 
veteran that evidence of an injury or disease that began or 
was aggravated in service, evidence of a current disability, 
and a medical opinion establishing a nexus between the two 
was necessary to substantiate his claims for service 
connection.  It satisfied element (2) by informing the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to get any records not held by a Federal 
agency.  The March 2004 letter satisfied element (3) by 
informing the veteran and his representative that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  
With respect to element (4), the Board notes that the RO's 
March 2005 letter contained a specific request that the 
appellant send VA any evidence in his possession that she 
believed would support her claim.  Finally, the veteran was 
provided with the complete text of 38 C.F.R. § 3.159 in a 
November 2005 supplemental statement of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.

The unfavorable RO decision that is the basis of this appeal 
was decided prior to the enactment of the VCAA.  In such 
cases, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Id.  

In this case, the June 2002, March 2004 and March 2005 
letters were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letters fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  She has not referred to any 
other pertinent evidence that she wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for neck and back injuries, to include 
headaches, dizziness, sleep problems, and numbness in the 
extremities, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


